      Case 7:18-cv-01847-LSC Document 1 Filed 11/07/18 Page 1 of 8                                   FILED
                                                                                            2018 Nov-08 AM 09:59
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF ALABAMA – WESTERN DIVISION


USAA Casualty Insurance Company
as subrogee of Henry and Jennifer Walburn
     Plaintiﬀ                                               C.A. ______
v.                                                          Jury Demanded
TFP Construction, Inc.
     Defendant

                                      Complaint

Plaintiﬀ USAA Casualty Insurance Company, as subrogee of Henry and Jennifer
Walburn, brings this lawsuit timely against Defendant TFP Construction, Inc., and
alleges the following:

Parties

1.   Plaintiﬀ USAA Casualty Insurance Company (“USAA”) is a Texas corporation
     with its principal place of business in San Antonio, Texas. USAA’s insureds Henry
     and Jennifer Walburn are Alabama citizens.

2.   Defendant TFP Construction, Inc. (“TFP”) is an Alabama corporation with its
     principal place of business in Northport, Alabama. This defendant may be served
     through its registered agent, Johnny Ferrell Jones, Jr., at 13969 Prince William Way
     in Northport, Alabama.

Jurisdiction and Venue

3.   This Court has subject matter jurisdiction over this claim because the parties are
     citizens of diﬀerent states and the amount in controversy exceeds $75,000,
     exclusive of interest and costs. See 28 U.S.C. § 1332(a).

4.   This Court may exercise personal jurisdiction over the defendant because it
     resides, transacts business, and/or committed one or more of the acts that give rise
     to this lawsuit, in Tennessee.
     Case 7:18-cv-01847-LSC Document 1 Filed 11/07/18 Page 2 of 8



5.   Venue is proper in this district because this a substantial part of the events or
     omissions giving rise to the claim occurred and because a substantial part of
     property that is the subject of the action is situated in Greene County, Alabama. See
     28 U.S.C. § 1391(b)(2).

Factual Allegations

6.   Either or both of the Walburns contracted with TFP for the construction of a new
     residence at or about 20485 US Highway 11 in Eutaw, Greene County, Alabama.

7.   Just a few months after the completion of the home, on or about November 10,
     2017, a ﬁre occurred and damaged the home and other property (“the Fire”). This
     is a true and correct photograph of the home taken after the Fire:




8.   The Fire originated with the chase for the ﬁreplace. The night of the Fire, the
     ﬁreplace was being used for only the second time ever.

9.   The ﬂue did not comply with its maker’s instructions and was otherwise
     deﬁcient—and it was those deﬁciencies that caused the Fire.

     a. More speciﬁcally, the chimney allowed “one oﬀset (two elbows total) of up to
        30° from vertical.” TFP (or those for whom TFP is legally responsible)
        installed the two oﬀsets (four elbows) of more than 30° total.

     b. The ﬂue also required four screws at each joint connection: “The joint
        assembly is a male to female slip ﬁt and held together with four (4) sheet metal
     Case 7:18-cv-01847-LSC Document 1 Filed 11/07/18 Page 3 of 8



        screws provided.” TFP installed only a handful of screws throughout the
        ﬂue—and never the required four.

10. These deﬁcieincies led to a chimney that was unstable, unsafe, and a ﬁre hazard.
     Indeed, the ﬂue installation instructions caution that “These instructions must be
     followed in all details and failure to do so may result in a hazardous installation.”

11. This is a diagram of TFP ﬂue construction alongside charts of the screws found
     within each connection and the weight of each section.




                                                     Screw Inventory

                                                    Joint    # of screws

                                                     1            0

                                                     2            0

                                                     3            0

                                                     4            0

                                                     5            0

                                                     6            0

                                                     7            2

                                                     8            2

                                                     9            1

                                                   Section Weights (lbs)

                                                     A          14.0

                                                     B          18.5

                                                     C          14.0
       Case 7:18-cv-01847-LSC Document 1 Filed 11/07/18 Page 4 of 8




12. This photograph shows one of the ﬂue connections without the requisite screws:




13. The ﬂue construction deﬁciencies led to a breach, allowing superheated air from the
     ﬁre to escape and ignite combustibles within the chimney.

14. This is the ﬁre in its initial stages. The location of the emerging ﬂames is consistent
     with an ignition within the chimney:
        Case 7:18-cv-01847-LSC Document 1 Filed 11/07/18 Page 5 of 8




15. The ﬂue breach occurred because TFP had improperly made/constructed it, or
      because TFP had chosen materials ill-suited for the ﬂue, or both. The ﬂue breach did
      not occur because of unforeseeable event, an act by the Walburns, or any other
      intervening cause.

16. At the time of the Fire, the Walburns had a valid and enforceable property insurance
      policy with USAA.

17. As required by that policy, USAA paid the following sums for damages proximately
      caused by the Fire:
        Loss of Use/Additional Living Expense                              $5,000.00
        Dwelling-Structure Repairs                                        $210,957.88
        Personal Property-All Other Personal Property                      $48,750.57
        Trees, Shrubs and Other Plants                                      $7,064.00 1

18. To the extent of its payments to the Walburns for the Fire damages, USAA is legally
      and equitably subrogated to Walburns’ rights and claims.

19. Having fairly resolved the Walburns’ underlying property insurance claims, USAA
      now brings the following claims, pleaded alternatively and cumulatively:

Count 1 – Negligence

20. In undertaking the construction of the home, TFP undertook to discharge that duty
      with reasonable care, so as not to damage the property of others, and in a manner
      commensurate with its standing as a professional homebuilder. 2

__________
1
    “In light of the adversarial relationship that generally exists between an insurer and a claimant-
    insured, an inference may properly be drawn that the amount of damage to which the insurer
    concedes is, at the very least, the lower boundary of the damage actually suffered.”Lakewood
    Engineering and Manufacturing Co. v. Quinn, 604 A.2d 535, 539-40 (Md. App. 1992).
2
    “The services of experts are sought because of their special skill. They have a duty to exercise
    the ordinary skill and competence of members of their profession, and a failure to discharge that
    duty will subject them to liability for negligence.” Benson v. Tenn. Valley Elec. Coop., 868 S.W.2d
    630, 638 (Tenn. Ct. App. 1993).
        Case 7:18-cv-01847-LSC Document 1 Filed 11/07/18 Page 6 of 8




21. “The law imposes upon every person who enters upon an active course of conduct
      the positive duty to exercise ordinary care to protect others from harm, and calls a
      violation of that duty negligence. It is immaterial whether the person acts in his own
      behalf or under a contract with another.” 3

22. TFP owed that duty to those foreseeably harmed by the failure to meet it, including
      the Walburns.

23. TFP breached this duty by failing to: construct the Walburn home without defects in
      materials and workmanship; ensure that employees and subcontractors worked
      peroperly; and perhaps otherwise exercise reasonable care in ways that discovery may
      disclose.

24. As a proximate result of one or more of these breaches, the Fire and resulting damages
      to the Walburns occurred.

25. Therefore, TFP is liable to the Walburns—and by extension, to USAA—for damages
      proximately caused by the Fire.

Count 2 – Breach of Contract

26. Before the Fire, one or both of the Walburns contracted with TFP to construct the
      home through an enforceable contract.




__________
3
    QORE, Inc. v. Bradford Bldg. Co., Inc., 25 So.3d 1116, 1124–1125 (Ala. 2009) (“where one party
    to a contract assumes a duty to another party to that contract, and it is foreseeable that injury to
    a third party—not a party to the contract—may occur upon a breach of that duty, the promissor
    owes that duty to all those within the foreseeable area of risk.”); Council v. Dickerson’s, Inc., 64
    S.E.2d 551, 553 (N.C. 1951). See also Oates v. Jag, Inc., 333 S.E.2d 222, 225 (N.C. 1985) (“The
    duty owed by a defendant to a plaintiﬀ may have sprung from a contractual promise made to
    another; however, the duty sued on in a negligence action is not the contractual promise but the
    duty to use reasonable care in aﬃrmatively performing that promise. The duty exists
    independent of the contract.”);
        Case 7:18-cv-01847-LSC Document 1 Filed 11/07/18 Page 7 of 8




27. As with all service contracts, the Contract carried with it a non-delegable, “implied
      obligation to perform the service skillfully, carefully, diligently, and in a workmanlike
      manner.” 4

28. That contract also required TFP to carry out the contract in accordance with the law
      applicable to that work. 5

29. TFP breached its contractual obligations to the Walburn(s) by failing to: construct the
      Walburn home without defects in materials and workmanship; ensure that employees
      and subcontractors worked peroperly; and perhaps otherwise exercise reasonable care
      in ways that discovery may disclose.

30. As a proximate result of one or more of these breaches, the Fire and resulting damages
      to the Walburns occurred.

31. Wherefore, TFP is contractually liable to the Walburn(s)—and by extension, USAA—
      for the sums USAA spent repairing the Walburn home.

Conditions Precedent

32. All conditions precedent to bringing this lawsuit have occurred, been performed, or
      been waived.

Relief Requested

33. Wherefore, USAA respectfully requests that it recover the $271,771.57 in damages
      caused by the defendant’s actionable conduct, as well as pre- and post-judgment
      interest, court costs, and any additional sums or relief this Court deems appropriate.

__________
4
    Federal Ins. Co. v. Winters, 354 S.W.3d 287, 292 (Tenn. 2011); Davis v. New England Pest Control
    Co., 576 A.2d 1240, 1242 (R.I. 1990) (“[T]here is implied in every contract for work or services a
    duty to perform it skillfully, carefully, and diligently and in a workman-like manner[.]”).
5
    See Kee v. Shelter Ins. Co., 852 S.W.2d 226, 228 (Tenn. 1993) (“Those laws which in any manner
    aﬀect the contract, whether its construction, the mode of discharging it, or which control the
    obligation which the contract imposes, are essentially incorporated with the contract itself ...”)
    (citation omitted).
       Case 7:18-cv-01847-LSC Document 1 Filed 11/07/18 Page 8 of 8




                           Plaintiﬀ Demands a Trial by Jury


    Wednesday, November 07, 2018      Respectfully submitted,
    Tuscaloosa, Alabama               Zeanah, Hust, Summerford,
                                      Williamson & Cox LLC

                                      /s/ Joseph   T. Cox
                                      Joseph T. Cox, III (ASB-8479-E45C)
                                      2330 University Blvd., 8th Floor
                                      Tuscaloosa, AL 35401
                                      Oﬃce: (205) 349-1383
                                      E-Mail: jcox@zeanahhust.com

Of counsel
Quist, Fitzpatrick & Jarrard PLLC

By: /s/Michael   A. Durr
Michael A. Durr (TBA 26746)
800 South Gay Street, Suite 2121
Knoxville, Tennessee 37929
Direct: (865) 312-0440
E-Mail: mdurr@qcﬂaw.com
Attorney for Plaintiﬀ
